Case 1:18-cr-00335-RBW Document1 Filed 11/08/18 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
¥.

ARMAN HASSAN AMIRSHAHI,

Defendant.

Criminal No. 1:18-cr-
VIOLATIONS:

18 U.S.C. § 201
(Bribery)

UNDER SEAL

INFORMATION

The United States of America charges that:

COUNT ONE

From in or about August 2015 to in or about October 2017, within the District of

Columbia and elsewhere, the defendant, ARMAN AMIRSHAHI (hereinafter “AMIRSHAHI’”),

corruptly did give, offer and promise any thing of value to Public Official C with intent to

influence an official act; that is, AMIRSHAHI, offered and gave Public Official C money in

order to influence Public Official C to improperly reduce the tax-related liabilities of

AMIRSHAHI’s businesses.

(Bribery, in violation of Title 18, United States Code, Section 201)

JESSIE K. LIU
UNITED STATES ATTORNEY
D.C. Bar No. 415793

CON Men

EMILY A. MILLER

D.C. Bar No. 462077

Assistant United States Attorney
Fraud & Public Corruption Section
555 4th Street, N.W., 5th Floor
Washington, D.C. 20530

(202) 252-6988
Emily.Miller2@usdoj.gov
